Motion Granted; Vacated and Remanded and Memorandum Opinion filed
August 15, 2019.




                                        In The

                    Fourteenth Court of Appeals

                              NO. 14-16-00810-CV


                       DONALD GRETHER, Appellant

                                         V.

                 SUNSET NURSING HOME, INC., Appellee

                   On Appeal from the 239th District Court
                          Brazoria County, Texas
                        Trial Court Cause No. 72817


                         MEMORANDUM OPINION

      This is an appeal from a judgment signed July 25, 2016. On July 23, 2019,
appellant filed a motion to set aside the trial court’s judgment and dismiss the
appeal pursuant to the parties’ settlement agreement. See Tex. R. App. P.
42.1(a)(2)(B). The motion is granted.
      Accordingly, we set aside the trial court’s July 25, 2016 judgment against
appellant, Donald Grether, without regard to the merits, and we remand the cause
to the trial court for rendition of judgment in accordance with the parties’
agreement. See Tex. R. App. P. 42.1(a)(2)(B).

                                 PER CURIAM

Panel Consists of Justices Jewell, Bourliot, and Zimmerer.




                                         2